                                          Case 5:21-cv-01962-BLF Document 27 Filed 04/01/21 Page 1 of 3




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     TESLA, INC.,                                     Case No. 21-cv-01962-BLF
                                   8                    Plaintiff,
                                                                                          ORDER DENYING MOTION TO FILE
                                   9             v.                                       UNDER SEAL WITHOUT PREJUDICE
                                  10     MCKECHNIE VEHICLE COMPONENTS
                                         USA, INC., et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On March 20, 2021, Plaintiff Tesla, Inc. (“Tesla”) filed a motion to seal portions of its

                                  14   motion for a temporary restraining order and supporting papers. ECF 3. Tesla seeks to seal:

                                  15                  (1) designated portions of Tesla’s Ex Parte Motion for a Temporary
                                  16                  Restraining Order and Preliminary Injunction;
                                                      (2) designated portions of the Declaration of Lucia Guh-Siesel In
                                  17                  Support of Tesla’s Ex Parte Motion for a Temporary Restraining
                                                      Order and Preliminary Injunction, including Exhibits A through B
                                  18                  thereto;
                                                      (3) designated portions of the Declaration of Naga Venugopal
                                  19
                                                      Gangaraju In Support of Tesla’s Ex Parte Motion for a Temporary
                                  20                  Restraining Order and Preliminary In-junction, including Exhibits
                                                      A through J thereto;
                                  21                  (4) designated portions of the Declaration of Matthew Gschwind In
                                                      Support of Tesla’s Ex Parte Motion for a Temporary Restraining
                                  22                  Order and Preliminary Injunction; and
                                                      (5) designated portions of the Declaration of Hugh McCabe In
                                  23
                                                      Support of Tesla’s Ex Parte Motion for a Temporary Restraining
                                  24                  Order and Preliminary Injunction, including Ex. 1 thereto.

                                  25   ECF 3 at 2; see also ECF 16. Defendants McKechnie Vehicle Components, Inc. and MVC USA

                                  26   Holdings, LLC (collectively, “MVC”) object to the motion, arguing that “the list of documents

                                  27   Tesla seeks to file under seal are a laundry list of ordinary contract dispute documents as can be

                                  28   seen from Tesla’s submission to this Court.” ECF 26 at 2.
                                           Case 5:21-cv-01962-BLF Document 27 Filed 04/01/21 Page 2 of 3




                                   1          The Court agrees with MVC. “Historically, courts have recognized a ‘general right to inspect

                                   2   and copy public records and documents, including judicial records and documents.’” Kamakana v.

                                   3   City & Cty. Of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns,

                                   4   Inc., 435 U.S. 589, 597 & n. 7 (1978)). Accordingly, when considering a sealing request, “a ‘strong

                                   5   presumption in favor of access’ is the starting point.” Id. (quoting Foltz v. State Farm Mut. Auto.

                                   6   Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). Parties seeking to seal judicial records relating to

                                   7   motions that are “more than tangentially related to the underlying cause of action” bear the burden

                                   8   of overcoming the presumption with “compelling reasons” that outweigh the general history of

                                   9   access and the public policies favoring disclosure. Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d

                                  10   1092, 1099 (9th Cir. 2016); Kamakana, 447 F.3d at 1178–79.

                                  11          In addition, parties moving to seal documents must comply with the procedures established

                                  12   by Civ. L.R. 79-5. Pursuant to Civ. L.R. 79-5(b), a sealing order is appropriate only upon a request
Northern District of California
 United States District Court




                                  13   that establishes the document is “sealable,” or “privileged or protectable as a trade secret or

                                  14   otherwise entitled to protection under the law.” “The request must be narrowly tailored to seek

                                  15   sealing only of sealable material, and must conform with Civil L.R. 79-5(d).” Civ. L.R. 79-5(b)

                                  16   (emphasis added). In part, Civ. L.R. 79-5(d) requires the submitting party to attach a “proposed order

                                  17   that is narrowly tailored to seal only the sealable material” which “lists in table format each

                                  18   document or portion thereof that is sought to be sealed,” Civ. L.R. 79-5(d)(1)(b), and an “unredacted

                                  19   version of the document” that indicates “by highlighting or other clear method, the portions of the

                                  20   document that have been omitted from the redacted version.” Civ. L.R. 79-5(d)(1)(d). “Within 4

                                  21   days of the filing of the Administrative Motion to File Under Seal, the Designating Party must file

                                  22   a declaration as required by subsection 79-5(d)(1)(A) establishing that all of the designated material

                                  23   is sealable.” Civ. L.R. 79-5(e)(1).

                                  24          The Court has reviewed Tesla’s request and finds it to be wildly overbroad. Among other

                                  25   things, Tesla seeks to wholesale seal Exhibits A and B to the Guh-Siesel Declaration, Exhibits A-J

                                  26   to the Gangaraju Declaration, and Exhibit 1 to the McCabe Declaration. The Court highlights that

                                  27   Exhibit A to the Guh-Siesel Declaration is the contract at the heart of Tesla’s motion for a temporary

                                  28   restraining order. The Court has reviewed the contract and finds that large swaths of the contract are
                                                                                         2
                                           Case 5:21-cv-01962-BLF Document 27 Filed 04/01/21 Page 3 of 3




                                   1   relatively generic. See, e.g., Guh-Siesel Declaration, Exh. A §§ 1.1, 1.2, 1.3, 1.6, 2.1, 3.1, 3.2, 4.3,

                                   2   6.1(c)-(i), 11.1, 11.2, 12.1.1 And Tesla itself undermines its request by quoting provisions of the

                                   3   contract in its redacted motion. See, e.g., ECF 3-3 at 9-10. In sum, Tesla has not proffered a

                                   4   compelling reason to seal the entire contract, even acknowledging that parts of the contract may

                                   5   indeed be “highly commercially sensitive.” ECF 3 at 4.

                                   6          The Court DENIES Tesla’s motion WITHOUT PREJUDICE to Tesla re-filing its motion in

                                   7   line with the aforementioned guidance.

                                   8          IT IS SO ORDERED.

                                   9

                                  10   Dated: April 1, 2021

                                  11                                                     ______________________________________
                                                                                         BETH LABSON FREEMAN
                                  12                                                     United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       1
                                  28    The Court cautions Tesla that these examples are not exhaustive. Tesla must review the entire
                                       contract to determine whether there is a compelling reason to seal each provision.
                                                                                        3
